This cause came on to be heard upon the demurrer of the respondent to the relator's petition, and was argued by counsel. On consideration whereof, it is ordered and adjudged by this court, that the demurrer be, and the same is hereby, sustained on authority of Cullen, Vice Mayor, v. State, ex rel.City of Toledo, 105 Ohio St. 545.
It is therefore ordered and adjudged that a writ of mandamus be, and the same hereby is, denied.
Writ denied.
WEYGANDT, C.J., STEPHENSON, JONES, MATTHIAS, BEVIS, ZIMMERMAN and WILKIN, JJ., concur. *Page 261